DETAILED ACTION
This action is responsive to the application filed on 01/27/2022. Claims 24-43 are pending in the case. Claims 24 and 42 are independent. Claims 1-23 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 24-43 are objected to because of the following informalities:
Claims 24 and 42 recites, “(iv) identifying that the computing device is scrolled to a second position;” (emphasis added). The preceding limitations recite “identifying, by the computing device, that a first user input scrolled a user interface” and “(i) identifying that the user interface is scrolled to a first position;” (emphasis added). For consistency, Examiner suggests amending the limitation to read, “(iv) identifying that the user interface is scrolled to a second position;”
Appropriate correction is required.
Claims 25-41 and 43 are dependents of Claims 24 and 42, respectively, and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 24 and 42; therefore, they are rejected for the same reasons as above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 41 recites the limitation "the preview of the video includes a subset of frames selected from two portions of the video without including frames from a portion of the video between the two salient portions of the video; the method further comprises selecting the subset of frames based on determining that the subset of frames are from the two salient portions of the video." (emphasis added). There is insufficient antecedent basis for this limitation in the claim as there is no preceding limitation for “two salient portions of the video”. Furthermore, the term "salient" is a relative term which renders the claim indefinite.  The term “two salient portions of the video” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. At least, ¶¶ 9, 10, 31, 34, 35, 48, 56, 57, 59 and 79 of the originally filed contain examples of relevant/salient portions of the video, including portions being automatically selected and an individual affiliated with creating or distributing the video may select salient portions of the video to show in the preview, but does not provide a definition for what is and is not a “salient portion” or a video, and may be based solely on the judgement of an individual based on their own feelings or emotions. 
Therefore, the specification does not provide a reasonably clear and exclusive definition and the claim requires the exercise of subjective judgment without restriction which renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).

For examination purposes, Examiner assumes the limitation to read, “the preview of the video includes a subset of frames selected from two portions of the video without including frames from a portion of the video between the two

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,259,088. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application appear to have a broader scope of their corresponding clams in the patent, other than a slight re-working of the claims, that one of ordinary skill in the art would recognize as being obvious variants of each other, as shown below.

Regarding Claim 24 of the Instant Application, Claim 1 of 11,259,088 teaches.
A computer-implemented method, comprising: (A computer-implemented method, comprising: (Claim 1))
presenting, on a display of a computing device, a graphical indication of a video; (presenting, on a display of a computing device, a graphical indication of a video; (Claim 1))
identifying, by the computing device, that a first user input scrolled a user interface that is being presented by the display of the computing device; (identifying, by the computing device, that a first user input scrolled a user interface that is being presented by the display of the computing device; (Claim 1))
presenting, by the computing device, an animation of a preview of the video in response to the computing device having identified that the first user input scrolled the user interface that is being presented by the display of the computing device, (presenting, by the computing device, an animation of a preview of the video in response to the computing device having identified that the first user input scrolled the user interface that is being presented by the display of the computing device, wherein the animation of the preview of the video depicts one or more corresponding portions of the video at a first framerate that is different from a second framerate of the one or more corresponding portions of the video, the animation of the preview of the video depicting the one or more corresponding portions of the video at the first framerate that is different from the second framerate due to the animation of the preview of the video being a decimated version of the one or more corresponding portions of the video that excludes regularly-spaced frames from the one or more corresponding portions of the video, (Claim 1))
wherein presenting the animation of the preview of the video includes: (wherein presenting the animation of the preview of the video includes: (Claim 1))
(i) identifying that the user interface is scrolled to a first position; ((i) identifying that the user interface is scrolled to a first position; (Claim 1))
(ii) identifying a frame of the preview that corresponds to the first position; ((ii) identifying a frame of the preview that corresponds to the first position; (Claim 1))
(iii) presenting the frame of the preview that corresponds to the first position as a result of having identified that the user interface is scrolled to the first position; ((iii) presenting the frame of the preview that corresponds to the first position as a result of having identified that the user interface is scrolled to the first position; (Claim 1))
(iv) identifying that the computing device is scrolled to a second position; ((iv) identifying that the computing device is scrolled to a second position; (Claim 1))
(v) identifying a frame of the preview that corresponds to the second position based at least in part on calculating a distance from the first position to the second position; and ((v) identifying a frame of the preview that corresponds to the second position based at least in part on calculating a distance from the first position to the second position; and (Claim 1))
(vi) presenting the frame of the preview that corresponds to the second position as a result of having identified that the user interface is scrolled to the second position; ((vi) presenting the frame of the preview that corresponds to the second position as a result of having identified that the user interface is scrolled to the second position; (Claim 1))
identifying, by the computing device, that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; (identifying, by the computing device, that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; (Claim 1))
stopping, by the computing device, the animation of the preview of the video in response to the computing device having identified that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; (stopping, by the computing device, the animation of the preview of the video in response to the computing device having identified that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; (Claim 1))
identifying, by the computing device, that a second user input selected the graphical indication of the video; and (identifying, by the computing device, that a second user input selected the graphical indication of the video; and (Claim 1))
playing, by the computing device, the video as a result of having identified that the second user input selected the graphical indication of the video. (playing, by the computing device, the video as a result of having identified that the second user input selected the graphical indication of the video. (Claim 1))

Regarding Claim 25 of the Instant Application, Claim 2 of Patent No. 11,259,088 teaches:
wherein the graphical indication of the video includes a play button. (wherein the graphical indication of the video includes a play button. (Claim 2))

Regarding Claim 26 of the Instant Application, Claim 3 of Patent No. 11,259,088 teaches:
wherein identifying that the second user input selected the graphical indication of the video includes identifying that the second user input selected the play button. (wherein identifying that the second user input selected the graphical indication of the video includes identifying that the second user input selected the play button. (Claim 3))

Regarding Claim 27 of the Instant Application, Claim 1 of Patent No. 11,259,088 teaches:
wherein the animation of the preview of the video depicts one or more corresponding portions of the video at a first framerate that is different from a second framerate of the one or more corresponding portions of the video. (wherein the animation of the preview of the video depicts one or more corresponding portions of the video at a first framerate that is different from a second framerate of the one or more corresponding portions of the video, (Claim 1))

Regarding Claim 28 of the Instant Application, Claim 1 of Patent No. 11,259,088 teaches:
wherein the animation of the preview of the video depicts the one or more corresponding portions of the video at the first framerate that is different from the second framerate due to the animation of the preview of the video being a decimated version of the one or more corresponding portions of the video. (the animation of the preview of the video depicting the one or more corresponding portions of the video at the first framerate that is different from the second framerate due to the animation of the preview of the video being a decimated version of the one or more corresponding portions of the video that excludes regularly-spaced frames from the one or more corresponding portions of the video, (Claim 1))

Regarding Claim 29 of the Instant Application, Claim 1 of Patent No. 11,259,088 teaches:
wherein regularly-spaced frames are excluded from the one or more corresponding portions of the video. (the animation of the preview of the video depicting the one or more corresponding portions of the video at the first framerate that is different from the second framerate due to the animation of the preview of the video being a decimated version of the one or more corresponding portions of the video that excludes regularly-spaced frames from the one or more corresponding portions of the video, (Claim 1))

Regarding Claim 30 of the Instant Application, Claim 4 of Patent No. 11,259,088 teaches: 
the video includes a collection of frames in a sequential order; (the video includes a collection of frames in a sequential order; the video includes a collection of frames in a sequential order; (Claim 4))
the collection of frames includes a first frame, a second frame, and a third frame, with the second frame occurring in the sequential order between the first and third frame; (the collection of frames includes a first frame, a second frame, and a third frame, with the second frame occurring in the sequential order between the first and third frame; (Claim 4))
playing the video includes playing the collection of frames in the sequential order; (playing the video includes playing the collection of frames in the sequential order; (Claim 4))
the preview of the video includes a subset of frames from the collection of frames; (the preview of the video includes a subset of frames from the collection of frames; (Claim 4))
the preview of the video excludes intervening frames, such that the preview of the video includes the first frame and the third frame but excludes the second frame; and (the preview of the video excludes intervening frames, such that the preview of the video includes the first frame and the third frame but excludes the second frame; and (Claim 4))
presenting the animation of the preview of the video includes playing the subset of frames, including the first frame and the third frame, but excluding the second frame. (presenting the animation of the preview of the video includes playing the subset of frames, including the first frame and the third frame, but excluding the second frame. (Claim 4))

Regarding Claim 31 of the Instant Application, Claim 5 of Patent No. 11,259,088 teaches: 
the video includes a collection of frames; (the video includes a collection of frames; (Claim 5))
playing the video includes starting the playing of the video with a beginning frame from the collection of frames; (playing the video includes starting the playing of the video with a beginning frame from the collection of frames; (Claim 5))
the preview of the video includes a subset of frames from the collection of frames; and (the preview of the video includes a subset of frames from the collection of frames; and (Claim 5))
presenting the animation of the preview of the video includes starting the animation of the preview of the video with a frame that is not the beginning frame from the collection of frames. (presenting the animation of the preview of the video includes starting the animation of the preview of the video with a frame that is not the beginning frame from the collection of frames. (Claim 5))

Regarding Claim 32 of the Instant Application, Claim 6 of Patent No. 11,259,088 teaches: 
wherein identifying that the first user input scrolled the user interface that is being presented by the display of the computing device includes (wherein identifying that the first user input scrolled the user interface that is being presented by the display of the computing device includes (Claim 6))
identifying that user input contacted a touchscreen of the computing device at a location other than the presentation of the graphical indication of the video. (identifying that user input contacted a touchscreen of the computing device at a location other than the presentation of the graphical indication of the video. (Claim 6))

Regarding Claim 33 of the Instant Application, Claim 7 of Patent No. 11,259,088 teaches: 
wherein presenting the animation of the preview of the video includes: (wherein presenting the animation of the preview of the video includes: (Claim 7))
presenting frames of the preview in a forward progression in response to determining that user input is scrolling the user interface in a first direction; and (presenting frames of the preview in a forward progression in response to determining that user input is scrolling the user interface in a first direction; and (Claim 7))
presenting frames of the preview in a backwards progression in response to determining that user input is scrolling the user interface in a second direction that is opposite the first direction. (presenting frames of the preview in a backwards progression in response to determining that user input is scrolling the user interface in a second direction that is opposite the first direction. (Claim 7))

Regarding Claim 34 of the Instant Application, Claim 8 of Patent No. 11,259,088 teaches: 
the video includes a collection of frames; and (the video includes a collection of frames; and (Claim 8))
the preview of the video includes a subset of frames from the collection of frames; (the preview of the video includes a subset of frames from the collection of frames; (Claim 8))
the method further comprises selecting the subset of frames from the collection of frames based on a size or resolution of the display of the computing device. (the method further comprises selecting the subset of frames from the collection of frames based on a size or resolution of the display of the computing device. (Claim 8))

Regarding Claim 35 of the Instant Application, Claim 9 of Patent No. 11,259,088 teaches: 
the video comprises a collection of frames; and (the video comprises a collection of frames; and (Claim 9))
the preview of the video includes a subset of frames selected from the collection of frames; (the preview of the video includes a subset of frames selected from the collection of frames; (Claim 9))
the subset of frames was selected from the collection of frames based on a computer-implemented determination that the subset of frames satisfies a criterion for inclusion in the preview of the video. (the subset of frames was selected from the collection of frames based on a computer-implemented determination that the subset of frames satisfies a criterion for inclusion in the preview of the video. (Claim 9))

Regarding Claim 36 of the Instant Application, Claim 10 of Patent No. 11,259,088 teaches: 
wherein selecting the subset of frames includes: (wherein selecting the subset of frames includes: (Claim 10))
(i) selecting a user-specified starting time and a user-specified ending time; and ((i) selecting a user-specified starting time and a user-specified ending time; and (Claim 10))
(ii) selecting the subset of frames from a period of the video between the user-specified starting time and the user-specified ending time. ((ii) selecting the subset of frames from times of the video between the user-specified starting time and the user-specified ending time. (Claim 10))

Regarding Claim 37 of the Instant Application, Claim 11 of Patent No. 11,259,088 teaches: 
wherein selecting the subset of frames includes: (wherein selecting the subset of frames includes: (Claim 11))
(i) selecting a number of frames; and ((i) selecting a number of frames; and (Claim 11))
(ii) selecting the subset of frames to include the selected number of frames. ((ii) selecting the subset of frames to include the selected number of frames. (Claim 11))

Regarding Claim 38 of the Instant Application, Claim 13 of Patent No. 11,259,088 teaches: 
wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes (wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes (Claim 13))
determining that the subset of frames represents a most-viewed portion of the video. (determining that the subset of frames represents a most-viewed portion of the video. (Claim 13)

Regarding Claim 39 of the Instant Application, Claim 14 of Patent No. 11,259,088 teaches: 
wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes (wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes (Claim 14))
determining that the subset of frames represents a portion of the video that has been user repeated or linked. (determining that the subset of frames represents a portion of the video that has been user repeated or user linked. (Claim 14))

Regarding Claim 40 of the Instant Application, Claim 15 of Patent No. 11,259,088 teaches: 
wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes (wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes (Claim 15))
determining that the subset of frames represents a portion of the video that depicts content that is repeated within the video. (determining that the subset of frames represents a portion of the video that depicts content that is repeated within the video. (Claim 15))

Regarding Claim 41 of the Instant Application, Claim 12 of Patent No. 11,259,088 teaches:
the video includes a collection of frames; and (the video includes a collection of frames; and (Claim 12))
the preview of the video includes a subset of frames selected from two portions of the video without including frames from a portion of the video between the two salient portions of the video; (the preview of the video includes a subset of frames selected from two portions of the video without including frames from a portion of the video between the two salient portions of the video; (Claim 12))
the method further comprises selecting the subset of frames based on determining that the subset of frames are from the two salient portions of the video. (the method further comprises selecting the subset of frames based on determining that the subset of frames are from the two salient portions of the video. (Claim 12))

Regarding Claim 42 of the Instant Application, Claim 16 of Patent No. 11,259,088 teaches:
A system, comprising: (A system, comprising: (Claim 16))
one or more processors; and (one or more processors; and (Claim 16))
one or more computer-readable devices including instructions that, when executed by the one or more processors, cause the system to perform operations that comprise: (one or more computer-readable devices including instructions that, when executed by the one or more processors, cause the system to perform operations that comprise: (Claim 16))
presenting, on a display of a computing device, a graphical indication of a video; (presenting, on a display of a computing device, a graphical indication of a video; (Claim 16))
identifying, by the computing device, that a first user input scrolled a user interface that is being presented by the display of the computing device; (identifying, by the computing device, that a first user input scrolled a user interface that is being presented by the display of the computing device; (Claim 16))
presenting, by the computing device, an animation of a preview of the video in response to the computing device having identified that the first user input scrolled the user interface that is being presented by the display of the computing device, (presenting, by the computing device, an animation of a preview of the video in response to the computing device having identified that the first user input scrolled the user interface that is being presented by the display of the computing device, wherein the animation of the preview of the video depicts one or more corresponding portions of the video at a first framerate that is different from a second framerate of the one or more corresponding portions of the video, the animation of the preview of the video depicting the one or more corresponding portions of the video at the first framerate that is different from the second framerate due to the animation of the preview of the video being a decimated version of the one or more corresponding portions of the video that excludes regularly-spaced frames from the one or more corresponding portions of the video, (Claim 16))
wherein presenting the animation of the preview of the video includes: (wherein presenting the animation of the preview of the video includes: (Claim 16))
(i) identifying that the user interface is scrolled to a first position; ((i) identifying that the user interface is scrolled to a first position; (Claim 16))
(ii) identifying a frame of the preview that corresponds to the first position; ((ii) identifying a frame of the preview that corresponds to the first position; (Claim 16))
(iii) presenting the frame of the preview that corresponds to the first position as a result of having identified that the user interface is scrolled to the first position; ((iii) presenting the frame of the preview that corresponds to the first position as a result of having identified that the user interface is scrolled to the first position; (Claim 16))
(iv) identifying that the computing device is scrolled to a second position; ((iv) identifying that the computing device is scrolled to a second position; (Claim 16))
(v) identifying a frame of the preview that corresponds to the second position based at least in part on calculating a distance from the first position to the second position; and ((v) identifying a frame of the preview that corresponds to the second position based at least in part on calculating a distance from the first position to the second position; and (Claim 16))
(vi) presenting the frame of the preview that corresponds to the second position as a result of having identified that the user interface is scrolled to the second position; ((vi) presenting the frame of the preview that corresponds to the second position as a result of having identified that the user interface is scrolled to the second position; (Claim 16))
identifying, by the computing device, that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; (identifying, by the computing device, that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; (Claim 16))
stopping, by the computing device, the animation of the preview of the video in response to the computing device having identified that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; (stopping, by the computing device, the animation of the preview of the video in response to the computing device having identified that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; (Claim 16))
identifying, by the computing device, that a second user input selected the graphical indication of the video; and (identifying, by the computing device, that a second user input selected the graphical indication of the video; and (Claim 16))
playing, by the computing device, the video as a result of having identified that the second user input selected the graphical indication of the video. (playing, by the computing device, the video as a result of having identified that the second user input selected the graphical indication of the video. (Claim 16))

Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,259,088 in view of Lei et al (US 20140365890 A1), hereinafter Lei.

 Regarding Claim 43 of the Instant Application, Claim 16 of Patent No. 11, 259,088 teaches all the limitations of Claim 42, from which Claim 43 depends.
Claim 16 of 11,259,088 may not explicitly disclose:
wherein the graphical indication of the video includes a play button.

Lei teaches
wherein [a] graphical indication of [a] video includes a play button. (Each tile in a tray 204 is a container for displaying information ( e.g., an icon or thumbnail) for a media program [0026], the tile may display a thumbnail of the media program or other information with a play button 202 positioned in the tile [0027], When the tile ( e.g., the playback button) is selected, player controller 108 (shown in FIG. 1) may cause media player 110 to play a corresponding media program... The playback starts at a certain position of the media program, such as at a time corresponding to where the thumbnail is positioned in the video or at the beginning of the media program. [0028])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical indication of a video of Claim 16 of Patent No. 11,259,088 to include a play button, as taught by Lei.

One would have been motivated to make such a modification to allow for playing the media program in the tile while allowing the user to perform other actions within interface, such as the user can still browse for other videos, search for different content, share content, etc. while the media program in media player is playing (Lei [0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-26, 32-35, 37-38, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20150153910 A1, cited in IDS filed 05/10/2022), hereinafter Wheeler, in view of Lin et al. (US 20110191679 A1), hereinafter Lin, and Lei et al. (US 20140365890 A1, cited in IDS filed 05/10/2022), hereinafter Lei.

Regarding Claim 24, Wheeler teaches:
A computer-implemented method, comprising: presenting, on a display of a computing device, a graphical indication of a video; (See FIG.s 2-9, dynamic thumbnails representative of a video play list [0041] The video playlist can include any number N videos, where N is an integer [0042])
identifying, by the computing device, that a first user input scrolled a user interface that is being presented by the display of the computing device; (Input component 110 can receive and interpret virtually any user command associated with interacting with a GUI presented at client device 120. For example, input component 110 can receive commands that effectuate a shift in a GUI including a dynamic thumbnail, such as commands to scroll up and down the GUI, minimize a window of the GUI, move a window of the GUI, resize a window of the GUI, etc. [0065], change one or more images provided in the dynamic portion of a dynamic thumbnail in response to other factors in addition to thumbnail movement [0056] as a user interacts with interface 300 and move scrollbar 318 down to view additional content of the webpage, the images included in the dynamic portion 316 can change [0070], FIG. 4 presents an example interface 400 displaying the webpage of FIG. 3 in response to movement of scrollbar 318 downward. In interface 300, the webpage has shifted to reveal additional recommended media items 402-404 in response to scrolling using scrollbar 318. As the webpage shifts downward the dynamic thumbnail representing playlist media item 312 shifts upward. This movement of the thumbnail causes the images included in the dynamic portion to scroll upward within the fixed dimensions of the dynamic portion 316. [0071], See also FIG.s 7-9 with similar example [0074]- [0077], as a user interacts with interface 700 by touching the display screen and scrolling upward to view additional content of the search results, the images included in the dynamic portion 714 can change [0075])
presenting, by the computing device, an animation of a preview of the video in response to the computing device having identified that the first user input scrolled the user interface that is being presented by the display of the computing device, wherein presenting the animation of the preview of the video includes: (change one or more images ( e.g., via replacement or scrolling) included in a dynamic portion of a dynamic thumbnail in response to input commands received by input component 110 the result in movement of the dynamic thumbnail with respect to the dimensions of a display screen area of client device 120 in which a GUI including the dynamic thumbnail is provided [0065] a dynamic portion having a first set of images respectively representative of a first subset of videos of the set of videos... the first set of images is replaced with a second set of images respectively representative of a second subset of videos of the set of videos in response to a shift in the graphical user interface that results in a change in position of the thumbnail about the user graphical user interface ( e.g., using thumbnail adaptation component 108). [0080] the dynamic portion can present different images associated with the set of content items over the course of time. According to this example, a new image can be displayed in the dynamic portion every X seconds, where X is a number [0039] a dynamic portion having one or more second images associated with the set of videos... an image included in the one or more second images is changed in response to a shift in the graphical user interface that results in a change in position of the thumbnail about the user graphical user interface (e.g., using thumbnail adaptation component 108) [0079])
(i) identifying that the user interface is scrolled to a first position; (ii) identifying a frame of the preview that corresponds to the first position; (iii) presenting the frame of the preview that corresponds to the first position as a result of having identified that the user interface is scrolled to the first position; (iv) identifying that the computing device is scrolled to a second position; (v) identifying a frame of the preview that corresponds to the second position…; and (vi) presenting the frame of the preview that corresponds to the second position as a result of having identified that the user interface is scrolled to the second position; (See FIG.s 2-9, e.g., Dynamic thumbnail 205, The dynamic portion 204 of thumbnail 205 includes a single image representative of a video included in the playlist represented by the thumbnail. Dynamic thumbnail 205.1 depicts a version of dynamic thumbnail 205 in response to movement of the thumbnail from position A to position B about a user interface... As seen in dynamic thumbnail 205.1, as the thumbnail moves. the image included in the dynamic portion 204 changes to present another image e.g., from I-1 to I-2) representative of another video included in the video play list represented by the thumbnail. The degree or amount of movement... associated with replacement of an image included in dynamic portion can vary [0047], this movement of the dynamic thumbnail can be a function of a shift in a GUI in which the dynamic thumbnail is provided (e.g., a webpage). In an aspect, the shift can be a function of scrolling of a page of the GUI (e.g., scrolling up or down or left or right) in which the dynamic thumbnail is provided [0049])
identifying, by the computing device, that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; stopping, by the computing device, the animation of the preview of the video that depicts the scene from the video at the first framerate, in response to the computing device having identified that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; (See FIG.s 3-6, initial scrolling from FIG.s 3-4, where scrolling has stopped in FIG. 4, and additional scrolling performed in FIG. 5, as a user interacts with interface 300 and move scrollbar 318 down to view additional content of the webpage, the images included in the dynamic portion 316 can change [0070], FIG. 4 presents an example interface 400 displaying the webpage of FIG. 3 in response to movement of scrollbar 318 downward. In interface 300, the webpage has shifted to reveal additional recommended media items 402-404 in response to scrolling using scrollbar 318. As the webpage shifts downward the dynamic thumbnail representing playlist media item 312 shifts upward. This movement of the thumbnail causes the images included in the dynamic portion to scroll upward within the fixed dimensions of the dynamic portion 316. [0071], See also FIG.s 7-9 with similar example [0074]- [0077], as a user interacts with interface 700 by touching the display screen and scrolling upward to view additional content of the search results, the images included in the dynamic portion 714 can change [0075])
identifying, by the computing device,… a second user input…; and playing, by the computing device, the video as a result of having identified… the second user input.... (Presentation component 122 can present media viewing options for use with any suitable type of device configured to display a GUI and receive and play streamed media from media provider 116 [0033], presentation component 122 can automatically configure or present user options to consume video based on encoding parameters such as video resolution, video frame rate, video bit rate, video codec, audio codec, audio channels, audio bit rate, etc. Thus, presentation component 122 can choose a format to consume content that best suits capabilities of specific consumption mediums, available bandwidth, file size, processing capabilities, screen resolution, screen size, available encoders, available decoders, etc. [0036])

As shown above, Wheeler teaches identifying a frame of the preview that corresponds to the second position, and further teaches that the degree or amount of movement associated with replacement of an image included in dynamic portion can vary (Wheeler [0047]). However, Wheeler may not explicitly disclose:
(v) identifying a frame of the preview that corresponds to the second position based at least in part on calculating a distance from the first position to the second position; (emphasis added)

Lin teaches:
presenting [an] animation of [a] preview of [a] video includes: (i) identifying that [a] user interface is scrolled to a first position; (ii) identifying a frame of the preview that corresponds to the first position; (iii) presenting the frame of the preview that corresponds to the first position as a result of having identified that the user interface is scrolled to the first position; (the user drags a playhead 204 forward or backward along the preview bar 208 [0024], delivered preview data files are rendered to the end user as play-head is being dragged to seek a desired position [0028], the corresponding location of each keyframe in the original media data stream is registered in the index file and used for preview rendering [0034])
(iv) identifying that [a] computing device is scrolled to a second position; (v) identifying a frame of the preview that corresponds to the second position (the user drags a playhead 204 forward or backward along the preview bar 208 [0024], delivered preview data files are rendered to the end user as play-head is being dragged to seek a desired position [0028], the corresponding location of each keyframe in the original media data stream is registered in the index file and used for preview rendering [0034], facilitate instant playback from any scrub preview point, i.e., to playback the video from any scrub preview keyframe, the media player obtains the original media data location info of the keyframes from the index file. It then compares the location with the buffer. [0048])
based at least in part on calculating a distance from the first position to the second position; and (the number of keyframes of a full preview media stream is Nm, the length of the scrolling bar is Lm, and the number of layers of keyframes is K. [0031] The number k is decided by the length of the preview scroll bar and the video length. For a specific video, longer preview scrolling bar can sustain finer grain mouse movement. Hence more preview keyframes and thus more preview files may be downloaded for a scalable preview experience. It is conceivable that within a single media player session, an end user may toggle between full screen display mode and regular screen display mode of a given media player. This action will change the scroll bar length, and therefore may call for an accelerated downloading of the additional preview media data layers (files) in order to accommodate this model change (i.e., a switch to full screen display mode). [0045])
(vi) presenting the frame of the preview that corresponds to the second position as a result of having identified that the user interface is scrolled to the second position; (delivered preview data files are rendered to the end user as play-head is being dragged to seek a desired position [0028])

Given that Wheeler teaches that that the degree or amount of movement associated with replacement of an image included in dynamic portion can vary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identifying a frame of the preview that corresponds to the second position, of Wheeler, to include identifying a frame of the preview that corresponds to the second position based at least in part on calculating a distance from the first position to the second position, as taught by Lin.

One would have been motivated to make such a modification because, the more layers of preview files being downloaded, the better granularity the scrub preview will provide, and the better preview experience more layers of preview files being downloaded, the better granularity the scrub preview will provide, and the better preview experience (Lin [0046]).

As shown above, Wheeler teaches “identifying, by the computing device,… a second user input…; and playing, by the computing device, the video as a result of having identified… the second user input…,” but may not explicitly disclose:
identifying, by the computing device, that a second user input selected the graphical indication of the video; and
playing, by the computing device, the video as a result of having identified that the second user input selected the graphical indication of the video, (emphasis added).

Lei teaches:
presenting, on a display of a computing device, a graphical indication of a video… identifying, by the computing device, that a second user input selected the graphical indication of the video; and playing, by the computing device, the video as a result of having identified that the second user input selected the graphical indication of the video. (Each tile in a tray 204 is a container for displaying information (e.g., an icon or thumbnail) for a media program [0026], the tile may display a thumbnail of the media program or other information with a play button 202 positioned in the tile [0027], When the tile (e.g., the playback button) is selected, player controller 108 (shown in FIG. 1) may cause media player 110 to play a corresponding media program... The playback starts at a certain position of the media program, such as at a time corresponding to where the thumbnail is positioned in the video or at the beginning of the media program. [0028])

Given that Wheeler teaches that the presentation component can present media options to play media, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical indication and the playing of the video of Wheeler, combined with Lin, to include identifying, by the computing device, that a second user input selected the graphical indication of the video; and playing, by the computing device, the video as a result of having identified that the second user input selected the graphical indication of the video, as taught by Lei.

One would have been motivated to make such a modification to allow playing the media program in the tile while allowing the user to perform other actions within interface, such as the user can still browse for other videos, search for different content, share content, etc. while the media program in media player is playing (Lei [0026]).

Regarding Claim 25, the rejection of Claim 24 is incorporated.
Wheeler may not explicitly disclose:
wherein the graphical indication of the video includes a play button.

Lei teaches:
wherein the graphical indication of the video includes a play button. (Each tile in a tray 204 is a container for displaying information (e.g., an icon or thumbnail) for a media program [0026], the tile may display a thumbnail of the media program or other information with a play button 202 positioned in the tile [0027], When the tile (e.g., the playback button) is selected, player controller 108 (shown in FIG. 1) may cause media player 110 to play a corresponding media program... The playback starts at a certain position of the media program, such as at a time corresponding to where the thumbnail is positioned in the video or at the beginning of the media program. [0028])

Therefore, combining Wheeler, Lin and Lei would meet the claim limitations for the same reasons as set forth in Claim 24.

Regarding Claim 26, the rejection of Claim 25 is incorporated.
Wheeler may not explicitly disclose:
wherein identifying that the second user input selected the graphical indication of the video includes identifying that the second user input selected the play button.

Lei teaches:
wherein identifying that the second user input selected the graphical indication of the video includes identifying that the second user input selected the play button. (Each tile in a tray 204 is a container for displaying information (e.g., an icon or thumbnail) for a media program [0026], the tile may display a thumbnail of the media program or other information with a play button 202 positioned in the tile [0027], When the tile (e.g., the playback button) is selected, player controller 108 (shown in FIG. 1) may cause media player 110 to play a corresponding media program... The playback starts at a certain position of the media program, such as at a time corresponding to where the thumbnail is positioned in the video or at the beginning of the media program. [0028])

Therefore, combining Wheeler, Lin and Lei would meet the claim limitations for the same reasons as set forth in Claim 24.

Regarding Claim 32, the rejection of Claim 24 is incorporated.
Wheeler teaches:
wherein identifying that the first user input scrolled the user interface that is being presented by the display of the computing device includes identifying that user input contacted a touchscreen of the computing device at a location other than the presentation of the graphical indication of the video. (See FIG.s 7-9, Interface 700 is displayed on a mobile phone (e.g., a smartphone) having a substantially smaller display screen size compared to that of a PC or tablet computer. The display screen includes touch screen capabilities to facilitate user interaction with interfaces displayed thereon. [0074], as a user interacts with interface 700 by touching the display screen and scrolling upward to view additional content of the search results, the images included in the dynamic portion 714 can change while the image included in the static portion 712 remains the same [0075], e.g. FIG. 7, user touch is at location other than the dynamic thumbnail)

Regarding Claim 33, the rejection of Claim 24 is incorporated.
Wheeler teaches:
wherein presenting the animation of the preview of the video includes: presenting frames of the preview in a forward progression in response to determining that user input is scrolling the user interface in a first direction; and presenting frames of the preview in a backwards progression in response to determining that user input is scrolling the user interface in a second direction that is opposite the first direction. (the dynamic portion can be configured to present different images associated with the set of content items in response to movement of the thumbnail as a result of a shift in the GUI including the thumbnail with respect to the dimensions of the display screen area of a client device 120 in which the GUI is presented (e.g., in response to scrolling up or down a page of the GUI that includes the thumbnail). [0039], one or more images provided in a dynamic portion of a dynamic thumbnail can move in a scrolling manner within the dimensions of the dynamic portion in response to movement of the dynamic thumbnail. For example, this movement of the dynamic thumbnail can be a function of a shift in a GUI in which the dynamic thumbnail is provided (e.g., a webpage). In an aspect, the shift can be a function of scrolling of a page of the GUI (e.g., scrolling up or down or left or right) in which the dynamic thumbnail is provided [0049], e.g. Dynamic thumbnail 205.1 depicts a version of dynamic thumbnail 205 in response to movement of the thumbnail from position A to position B about a user interface... As seen in dynamic thumbnail 205.1, as the thumbnail moves, the image included in the dynamic portion 204 changes to present another image e.g., from I-1 to I-2) representative of another video included in the video play list represented by the thumbnail [0047], and reverse from position B to position A)

Regarding Claim 34, the rejection of Claim 24 is incorporated.
Wheeler teaches:
the video includes a collection of frames; and (For instance a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion [0052], media items included in a playlist are configured to play in a sequential manner [0029])
the preview of the video includes a subset of frames from the collection of frames; (Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include [0053], apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas [0054] analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic portions of a thumbnail (and the order in which selected images will appear in the dynamic portion when adapted). [0055])
the method further comprises selecting the subset of frames from the collection of frames based on a size or resolution of the display of the computing device. (depending on the dimensions of the user interface/display screen and the speed at which the images are configured to scroll across the dynamic portion, the number of images that can possibly scroll through the dynamic portion is limited [0052])

Regarding Claim 35, the rejection of Claim 24 is incorporated.
Wheeler teaches:
the video comprises a collection of frames; and (For instance a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion [0052], media items included in a playlist are configured to play in a sequential manner [0029])
the preview of the video includes a subset of frames selected from the collection of frames; (Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include [0053], apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas [0054] analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic portions of a thumbnail (and the order in which selected images will appear in the dynamic portion when adapted). [0055])
the subset of frames was selected from the collection of frames based on a computer-implemented determination that the subset of frames satisfies a criterion for inclusion in the preview of the video. (For example, thumbnail generation component 106 can employ image analysis techniques to identify content characteristics the images (e.g., identify faces, body parts, clothing or lack thereof, animals, blood, weapons, etc.). Thumbnail generation component 106 can also analyze image quality, image brightness, image contrast, color variation, and etc. to facilitate determining which images to display in the static and dynamic portions of the thumbnail and the order in which selected images will appear in the dynamic portion. For example, based on analysis of various image properties, thumbnail generation component can identify images that are likely capture users attention [0055])

Regarding Claim 37, the rejection of Claim 35 is incorporated.
Wheeler teaches;
wherein selecting the subset of frames includes: (i) selecting a number of frames; and (ii) selecting the subset of frames to include the selected number of frames. (a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion. [0052])

Regarding Claim 38, the rejection of Claim 35 is incorporated.
Wheeler, as modified, teaches:
wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes (Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include [0053], apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas [0054] analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic portions of a thumbnail (and the order in which selected images will appear in the dynamic portion when adapted). [0055])
determining that the subset of frames represents a most-viewed portion of the video. (popularity of the respective content items (e.g., as a function of viewing/listing history amongst a plurality of user… identify a video for a pop song included in the play list which is currently the most popular among users in a same demographic as a user to whom the thumbnail for playlist will be presented [0054])

Regarding Claim 42, Wheeler teaches:
A system, comprising: one or more processors; one or more computer-readable devices including instructions that, when executed by the one or more processors, cause the system to perform operations that comprise: (See FIG.s 1, 13 and 14, memory 112, processor 114 [0024)
The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 43, the rejection of Claim 42 is incorporated.
Claim 43 is substantially the same as Claim 25 and is therefore rejected under the same rationale as above.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, Lin and Lei as applied to claim 24 above, and further in view of Yu et al. (US 20140086557 A1, cited in IDS dated 05/10/2022), hereinafter Yu and Chen et al. (US 6,268,864 B1, cited in IDS dated 05/10/2022), hereinafter Chen.

Regarding Claim 27, the rejection of Claim 24 is incorporated.
Wheeler teaches:
wherein the animation of the preview of the video depicts one or more corresponding portions of the video at a first framerate (The rate at which the images scroll across the dynamic portion 316 is a function of a rate of movement of the dynamic thumbnail as a whole. In an aspect, the rate at which the images scroll across the dynamic portion 316 is slower than a rate at which the entire interface (and dynamic thumbnail) shifts in response to the scrolling. In another aspect, the rate at which the images scroll across the dynamic portion 316 is faster than a rate at which the entire interface (and dynamic thumbnail) shifts in response to the scrolling [0073] the rate at which images associated with a set of content items change or scroll across the dimensions of the dynamic portion can correlate to a degree and/or speed of movement associated with the thumbnail [0050] the dynamic portion can present different images associated with the set of content items over the course of time. According to this example, a new image can be displayed in the dynamic portion every X seconds, where X is a number [0039] The degree or amount of movement and/or amount of time associated with replacement of an image included in dynamic portion can vary [0047]))
that is different from a second framerate of the one or more corresponding portions of the video. (presentation component 122 can automatically configure or present user options to consume video based on encoding parameters such as video resolution, video frame rate, video bit rate, video codec, audio codec, audio channels, audio bit rate, etc. Thus, presentation component 122 can choose a format to consume content that best suits capabilities of specific consumption mediums, available bandwidth, file size, processing capabilities, screen resolution, screen size, available encoders, available decoders, etc. [0036]) 
As shown above, Wheeler teaches that the rate at which the images in the dynamic portion are replaced/scrolled is a function of a rate of movement of the dynamic thumbnail as a whole, responsive to the scrolling input of the user, which is a different from a framerate at which the scene from the video is played, given that one of ordinary skill in the art would understand that video is composed of shots and scenes and is encoded with a video frame rate, e.g. 30 frames per second (FPS) for HD video or 60 FPS for HD video.

In the interpretation that “the animation of the preview of the video depicts one or more corresponding portions of the video at a first framerate that is different from a second framerate of the one or more corresponding portions of the video,” is a slower frame rate than the framerate of the one or more corresponding portions of the video, Yu teaches:
presenting, by [a] computing device, an animation of a preview of the video in response to the computing device having identified… [a] first user input…, wherein the animation of the preview of the video depicts one or more corresponding portions of the video at a first framerate that is different from a second framerate of the one or more corresponding portions of the video; (FIG.s  2, 3A, 8A and 8B, FIG. 2 shows six consecutive frames kfi-3, kfi-2, kfi-1, kfi, kfi+1 and kfi+2. Here, kfi-3, kfi-2, and kfi-1 correspond to the same scene, while kfi, kfi+1, and kfi+2 correspond to another scene. [0055], The playback unit 102 may play back the key frame slowly or display a plurality of key frames of the key frames simultaneously on the display unit, without being limited thereto. FIGS. 3A and 3B illustrate playback of key frames according to an exemplary embodiment. Referring to FIG. 3A, the playback unit 102 plays backs the key frames at low speed, for example, ½ frame per second. [0057]-[0059], The playback unit 102 may play back the key frame slowly [0073]-[0075], the playback unit 701 may play back the key frame closest to the received time and the plurality of key frames close to the key frame at low speed [0082], the playback unit 701 may play back the recorded transport stream at low speed using slow stunt [0086], the playback unit 701 may play back the key frame closest to the received time and the plurality of key frames close to the key frame at low speed [0092] the playback unit 701 of the apparatus 700 plays back the recorded transport stream at the current time Tc, the user may pause the transport stream and move a cursor on the playback progress bar. When the user selects the position by moving the cursor to a particular position, the reception unit 702 may receive the time Ft and the moving direction Fd(+) with respect to the position on the playback progress bar selected by the user. The forward direction may be defined as Fd(+) and the backward direction may be defined as Fd(-), without being limited thereto. The retrieval unit 703 retrieves the key frame kfp closest to Ft. As shown in FIG. 8B, the playback unit 701 plays back the key frame kfp closest to Ft and five key frames following the key frame kfp. Here, the reception unit 702 may receive a target scene frame selected by the user among the six played key frames [0084]; and FIG.s 4A-4C, The retrieval unit 101 may retrieve a key frame from the recorded transport stream and store the retrieved key frame based on system timestamps. The key frame may be an intra-coded (I) frame [0049] e.g. FIG.s 4A and 4B keyframes coded as I frames are selected for the animation of the preview of the video which exclude regularly spaced frames, e.g. B and P frames of the corresponding portions of the videos from which the I frames are extracted as key frames)

Given that Wheeler teaches that the thumbnail generation component can be configured to manually or automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the replacement/scrolling of the dynamic portion of the dynamic thumbnail that is a function of movement of the dynamic thumbnail as a whole, and contains a subset of images that is less than the total number of images corresponding to the content set for the thumbnail of Wheeler, would include wherein the animation of the preview of the video depicts one or more corresponding portions of the video at a first framerate that is different from a second framerate of the one or more corresponding portions of the video, with the different framerate being a slower framerate, as taught by Yu.

One would have been motivated to make such a modification to provide for quickly and accurately determining and displaying a position of a scene in a recorded image in order to quickly and accurately retrieve a scene using a key frame (Yu [0003]).

In the interpretation that “wherein the animation of the preview of the video depicts one or more corresponding portions of the video at a first framerate that is different from a second framerate of the one or more corresponding portions of the video,” is a faster frame rate than the framerate of the one or more corresponding portions of the video, Chen teaches:
presenting, by [a] computing device, an animation of a preview of the video in response to the computing device having identified… [a] first user input…, wherein the animation of the preview of the video depicts one or more corresponding portions of the video at a first framerate that is different from a second framerate of the one or more corresponding portions of the video. (FIG.s 1-3, 11, and 16-18, The term "animation", as used herein, refers to a data construct that includes keyframes and information for interpolating between the keyframes. Keyframes are images that delineate, or that can be used to delineate, incremental transformations in a scene. In one embodiment, a new keyframe is provided for each incremental transformation in the scene and the criteria for determining what constitutes an incremental transformation can be adjusted according to system needs and user preferences. The more sensitive the criteria (i.e., smaller scene transformations), the more keyframes will be present in the animation. [col. 3 line 64 – col. 4 line 7], According to one embodiment, two types of keyframes may be present in an animation: background frames and object frames. [col. 4, lines 8-32], Video segment 224 depicts a scene that is caused by camera panning and is cross-linked to a corresponding panorama 223 that has been created by processing and stitching two or more frames from the video segment 224. [col. 23, lines 48-52], In addition to having a small bandwidth requirement, animations are also more scalable than videos in both playback image quality and frame rate. Because the video effects are synthesized on the fly during playback time, the frame rate and image quality can be dynamically adjusted based on a number of factors, such as playback processor speed, network bandwidth and user preferences [col. 1, lines 34-41], Another contemplated use for reducing the temporal resolution of the animation is in rapid scanning, both forward and backward within the animation. During animation playback, a user can signal a temporal multiplier (e.g., 2x, 5x, 10x and so forth) in a request to view the animation at a faster rate. In one embodiment, the request for rapid scanning is satisfied by using the temporal multiplier together with the playback system's bandwidth capabilities to select an appropriate temporal resolution of the animation. At very fast playback rates, the spatial resolution of the animation can also be reduced. A temporal multiplier may similarly be used to slow animation playback to a slower than natural rate to achieve a slow-motion effect. [col. 17, lines 27-39], The number of background frames per unit time may range from a video frame rate (in which case the motion and blending information would indicate no information-just a cut to next frame) to a small fraction of the video frame rate. [col. 17, lines 45-49], the playback system 18 may be switched between animation and video playback modes to render either animations or videos onto a display [col. 5, lines 53-67], e.g. FIG. 4A illustrates a video segment 54 that has been identified by the scene change estimator 41 [col. 7, lines 1-8], two types of keyframes may be present in an animation: background frames and object frames [col. 4, lines 8-19], e.g. background frames extracted from animation preview in FIG. 4A exclude regularly spaced frames from the video segment)

Given that Wheeler teaches that the thumbnail generation component can be configured to manually or automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the replacement/scrolling of the dynamic portion of the dynamic thumbnail that is a function of movement of the dynamic thumbnail as a whole, and contains a subset of images that is less than the total number of images corresponding to the content set for the thumbnail of Wheeler, would include wherein the animation of the preview of the video depicts one or more corresponding portions of the video at a first framerate that is different from a second framerate of the one or more corresponding portions of the video, with the different framerate being a faster framerate, as taught by Chen.

One would have been motivated to make such a modification because animations, which use keyframes and interpolation to create video effects, potentially require much less bandwidth to transmit than video (Chen [col. 1, lines 24-26]).

Regarding Claim 28, the rejection of Claim 27 is incorporated.
Wheeler teaches:
wherein the animation of the preview of the video depicts the one or more corresponding portions of the video at the first framerate that is different from the second framerate due to (The rate at which the images scroll across the dynamic portion 316 is a function of a rate of movement of the dynamic thumbnail as a whole. In an aspect, the rate at which the images scroll across the dynamic portion 316 is slower than a rate at which the entire interface (and dynamic thumbnail) shifts in response to the scrolling. In another aspect, the rate at which the images scroll across the dynamic portion 316 is faster than a rate at which the entire interface (and dynamic thumbnail) shifts in response to the scrolling [0073])
the animation of the preview of the video being a decimated version of the one or more corresponding portions of the video. (For instance, a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion [0052], media items included in a playlist are configured to play in a sequential manner [0029] Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include [0053], apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas [0054] analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic portions of a thumbnail (and the order in which selected images will appear in the dynamic portion when adapted). [0055])

Yu also teaches:
wherein the animation of the preview of the video depicts the one or more corresponding portions of the video at the first framerate that is different from the second framerate due to the animation of the preview of the video being a decimated version of the one or more corresponding portions of the video. (FIG.s  2, 3A, 8A and 8B, FIG. 2 shows six consecutive frames kfi-3, kfi-2, kfi-1, kfi, kfi+1 and kfi+2. Here, kfi-3, kfi-2, and kfi-1 correspond to the same scene, while kfi, kfi+1, and kfi+2 correspond to another scene. [0055], The playback unit 102 may play back the key frame slowly or display a plurality of key frames of the key frames simultaneously on the display unit, without being limited thereto. FIGS. 3A and 3B illustrate playback of key frames according to an exemplary embodiment. Referring to FIG. 3A, the playback unit 102 plays backs the key frames at low speed, for example, ½ frame per second. [0057]-[0059], The playback unit 102 may play back the key frame slowly [0073]-[0075], the playback unit 701 may play back the key frame closest to the received time and the plurality of key frames close to the key frame at low speed [0082], the playback unit 701 may play back the recorded transport stream at low speed using slow stunt [0086], the playback unit 701 may play back the key frame closest to the received time and the plurality of key frames close to the key frame at low speed [0092] the playback unit 701 of the apparatus 700 plays back the recorded transport stream at the current time Tc, the user may pause the transport stream and move a cursor on the playback progress bar. When the user selects the position by moving the cursor to a particular position, the reception unit 702 may receive the time Ft and the moving direction Fd(+) with respect to the position on the playback progress bar selected by the user. The forward direction may be defined as Fd(+) and the backward direction may be defined as Fd(-), without being limited thereto. The retrieval unit 703 retrieves the key frame kfp closest to Ft. As shown in FIG. 8B, the playback unit 701 plays back the key frame kfp closest to Ft and five key frames following the key frame kfp. Here, the reception unit 702 may receive a target scene frame selected by the user among the six played key frames [0084]; and FIG.s 4A-4C, The retrieval unit 101 may retrieve a key frame from the recorded transport stream and store the retrieved key frame based on system timestamps. The key frame may be an intra-coded (I) frame [0049] e.g. FIG.s 4A and 4B keyframes coded as I frames are selected for the animation of the preview of the video which exclude regularly spaced frames, e.g. B and P frames of the corresponding portions of the videos from which the I frames are extracted as key frames)

Chen also teaches:
wherein the animation of the preview of the video depicts the one or more corresponding portions of the video at the first framerate that is different from the second framerate due to the animation of the preview of the video being a decimated version of the one or more corresponding portions of the video. (FIG.s 1-3, 11, and 16-18, The term "animation", as used herein, refers to a data construct that includes keyframes and information for interpolating between the keyframes. Keyframes are images that delineate, or that can be used to delineate, incremental transformations in a scene. In one embodiment, a new keyframe is provided for each incremental transformation in the scene and the criteria for determining what constitutes an incremental transformation can be adjusted according to system needs and user preferences. The more sensitive the criteria (i.e., smaller scene transformations), the more keyframes will be present in the animation. [col. 3 line 64 – col. 4 line 7], According to one embodiment, two types of keyframes may be present in an animation: background frames and object frames. [col. 4, lines 8-32], Video segment 224 depicts a scene that is caused by camera panning and is cross-linked to a corresponding panorama 223 that has been created by processing and stitching two or more frames from the video segment 224. [col. 23, lines 48-52], In addition to having a small bandwidth requirement, animations are also more scalable than videos in both playback image quality and frame rate. Because the video effects are synthesized on the fly during playback time, the frame rate and image quality can be dynamically adjusted based on a number of factors, such as playback processor speed, network bandwidth and user preferences [col. 1, lines 34-41], Another contemplated use for reducing the temporal resolution of the animation is in rapid scanning, both forward and backward within the animation. During animation playback, a user can signal a temporal multiplier (e.g., 2x, 5x, 10x and so forth) in a request to view the animation at a faster rate. In one embodiment, the request for rapid scanning is satisfied by using the temporal multiplier together with the playback system's bandwidth capabilities to select an appropriate temporal resolution of the animation. At very fast playback rates, the spatial resolution of the animation can also be reduced. A temporal multiplier may similarly be used to slow animation playback to a slower than natural rate to achieve a slow-motion effect. [col. 17, lines 27-39], The number of background frames per unit time may range from a video frame rate (in which case the motion and blending information would indicate no information-just a cut to next frame) to a small fraction of the video frame rate. [col. 17, lines 45-49], the playback system 18 may be switched between animation and video playback modes to render either animations or videos onto a display [col. 5, lines 53-67], e.g. FIG. 4A illustrates a video segment 54 that has been identified by the scene change estimator 41 [col. 7, lines 1-8], two types of keyframes may be present in an animation: background frames and object frames [col. 4, lines 8-19], e.g. background frames extracted from animation preview in FIG. 4A exclude regularly spaced frames from the video segment)

Therefore, combining Wheeler, Lin, Lei, Yu and Chen would meet the claim limitations for the same reasons as set forth in Claim 27.

Regarding Claim 29, the rejection of Claim 28 is incorporated.
Wheeler teaches:
wherein… frames are excluded from the one or more corresponding portions of the video. (For instance, a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion [0052], media items included in a playlist are configured to play in a sequential manner [0029] Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include [0053], apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas [0054] analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic portions of a thumbnail (and the order in which selected images will appear in the dynamic portion when adapted). [0055])

Wheeler teaches that thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items, wherein the set of content items includes more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion, which given the knowledge that video is encoded with a video frame rate, suggests but may not explicitly disclose, “wherein regularly-spaced frames are excluded from the one or more corresponding portions of the video. (emphasis added).
Yu teaches:
wherein regularly-spaced frames are excluded from the one or more corresponding portions of the video. (FIG.s 4A-4C, The retrieval unit 101 may retrieve a key frame from the recorded transport stream and store the retrieved key frame based on system timestamps. The key frame may be an intra-coded (I) frame [0049] e.g. FIG.s 4A and 4B keyframes coded as I frames are selected for the animation of the preview of the video which exclude regularly spaced frames, e.g. B and P frames of the corresponding portions of the videos from which the I frames are extracted as key frames)

Chen also teaches:
wherein regularly-spaced frames are excluded from the one or more corresponding portions of the video. (e.g. FIG. 4A illustrates a video segment 54 that has been identified by the scene change estimator 41 [col. 7, lines 1-8], two types of keyframes may be present in an animation: background frames and object frames [col. 4, lines 8-19], e.g. background frames extracted from animation preview in FIG. 4A exclude regularly spaced frames from the video segment)

Therefore, combining Wheeler, Lin, Lei, Yu and Chen would meet the claim limitations for the same reasons as set forth in Claim 27.

Claims 30, 31, 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, Lin and Lei as applied to claims 24 and 35 respectively above, and further in view of Sugano et al. (US 20020054074 A1, cited in IDS dated 05/10/2022), hereinafter Sugano.

Regarding Claim 30, the rejection of Claim 24 is incorporated.
Wheeler teaches:
the video includes a collection of frames in a sequential order; the collection of frames includes a first frame, a second frame, and a third frame, with the second frame occurring in the sequential order between the first and third frame; (For instance a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion [0052], media items included in a playlist are configured to play in a sequential manner [0029])
…
the preview of the video includes a subset of frames from the collection of frames; (Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include [0053], apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas [0054] analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic portions of a thumbnail (and the order in which selected images will appear in the dynamic portion when adapted). [0055])

Lei also teaches:
the video includes a collection of frames in a sequential order; the collection of frames includes a first frame, a second frame, and a third frame, with the second frame occurring in the sequential order between the first and third frame; playing the video includes playing the collection of frames in the sequential order; (When the tile (e.g., the playback button) is selected, player controller 108 (shown in FIG. 1) may cause media player 110 to play a corresponding media program... The playback starts at a certain position of the media program, such as at a time corresponding to where the thumbnail is positioned in the video or at the beginning of the media program. [0028])

The combination of Wheeler, Lin and Lei may not explicitly disclose:
the preview of the video excludes intervening frames, such that the preview of the video includes the first frame and the third frame but excludes the second frame; and presenting the animation of the preview of the video includes playing the subset of frames, including the first frame and the third frame, but excluding the second frame.

Sugano teaches:
[a] video includes a collection of frames in a sequential order; the collection of frames includes a first frame, a second frame, and a third frame, with the second frame occurring in the sequential order between the first and third frame; (See FIG.s 3, 8, 9, media file of audio or video (assuming video herein) P is entered, a first shot or scene is defined by a shot or scene detection algorithm (step S51). By applying a key frame detection algorithm for this shot or scene, the key frame in the first shot or scene is determined [0007] See FIG. 9 wherein the segments may be shots of a scene, video original content 61, scene 1, 2 and 3, with frames from time 00:00:00 to 00:15:00, in a sequential order, in the original content 61, scene 1, scene 2, scene 3, ... are defined from the beginning, and each original segment 62 is supposed to be defined as time code [0010] Same as in FIG. 8, when compressed or uncompressed single media file of audio or video ( assuming audio herein) is entered, the first shot or scene is defined by the audio shot or scene detection algorithm (step S1). [0028])
playing the video includes playing the collection of frames in the sequential order; (playback of original content is signaled… transfer to the beginning of the original segment corresponding to the slide component being played, playback is started from the beginning of the segment of the original content [0034])
[a] preview of the video includes a subset of frames from the collection of frames; the preview of the video excludes intervening frames, such that the preview of the video includes the first frame and the third frame but excludes the second frame; and presenting the animation of the preview of the video includes playing the subset of frames, including the first frame and the third frame, but excluding the second frame. (The position of the determined key frame in the original media file is described in the slide summary description file as the "media time" by the frame number or time code from the file beginning (step S52'). [0008], This is the procedure for describing the slide component for the first shot or scene, and this procedure is repeated to the final shot or scene of the media file P. To reduce the number of slide components, when detecting the shot or scene in the media file P [0009], Slide components 63 are given as time code or external file name for each scene as shown in FIG. 9A and FIG. 9B. Time codes in the original content 61 are described as "media time" in the slide components 63. [0010], e.g. see FIG.s 9A, B and C, KeyFrame1 is selected at time 00:03:30 from a first shot of a scene and KeyFrame2 at time00:08:50 of a second shot of a scene, with intervening frames being excluded)

Given that Wheeler teaches that the thumbnail generation component can be configured to automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preview of the scene of the video including a subset of frames from the collection of frames, of Wheeler, Lin and Lei, to include the preview of the video excludes intervening frames, such that the preview of the video includes the first frame and the third frame but excludes the second frame; and presenting the animation of the preview of the video includes playing the subset of frames, including the first frame and the third frame,  but excluding the second frame, as taught by Sugano.

One would have been motivated to make such a modification to provide for presenting fast and advanced browsing of audio/video data by presenting continuously small segments or frames of audio and video data arranged sequentially (Sugano [0002]).

Regarding Claim 31, the rejection of Claim 24 is incorporated.
Wheeler teaches:
the video includes a collection of frames; (For instance a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion [0052], media items included in a playlist are configured to play in a sequential manner [0029])
…
the preview of the video includes a subset of frames from the collection of frames; and (Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include [0053], apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas [0054] analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic portions of a thumbnail (and the order in which selected images will appear in the dynamic portion when adapted). [0055])
presenting the animation of the preview of the video… (change one or more images ( e.g., via replacement or scrolling) included in a dynamic portion of a dynamic thumbnail in response to input commands received by input component 110 the result in movement of the dynamic thumbnail with respect to the dimensions of a display screen area of client device 120 in which a GUI including the dynamic thumbnail is provided [0065] a dynamic portion having a first set of images respectively representative of a first subset of videos of the set of videos... the first set of images is replaced with a second set of images respectively representative of a second subset of videos of the set of videos in response to a shift in the graphical user interface that results in a change in position of the thumbnail about the user graphical user interface ( e.g., using thumbnail adaptation component 108). [0080] the dynamic portion can present different images associated with the set of content items over the course of time. According to this example, a new image can be displayed in the dynamic portion every X seconds, where X is a number [0039] a dynamic portion having one or more second images associated with the set of videos... an image included in the one or more second images is changed in response to a shift in the graphical user interface that results in a change in position of the thumbnail about the user graphical user interface (e.g., using thumbnail adaptation component 108) [0079])

Lei teaches:
playing the video includes starting the playing of the video with a beginning frame from the collection of frames; (When the tile (e.g., the playback button) is selected, player controller 108 (shown in FIG. 1) may cause media player 110 to play a corresponding media program... The playback starts at a certain position of the media program, such as… at the beginning of the media program. [0028])

The combination of Wheeler, Lin and Lei may not explicitly disclose:
presenting the animation of the preview of the video includes starting the animation of the preview of the video with a frame that is not the beginning frame from the collection of frames. (emphasis added)

Sugano teaches:
[a] video includes a collection of frames; (See FIG.s 3, 8, 9, media file of audio or video (assuming video herein) P is entered, a first shot or scene is defined by a shot or scene detection algorithm (step S51). By applying a key frame detection algorithm for this shot or scene, the key frame in the first shot or scene is determined [0007] See FIG. 9, video original content 61 includes scenes 1, 2 and 3, with frames from time 00:00:00 to 00:15:00, in a sequential order, in the original content 61, scene 1, scene 2, scene 3, ... are defined from the beginning, and each original segment 62 is supposed to be defined as time code [0010] Same as in FIG. 8, when compressed or uncompressed single media file of audio or video ( assuming audio herein) is entered, the first shot or scene is defined by the audio shot or scene detection algorithm (step S1). [0028])
playing the video includes starting the playing of the video with a beginning frame from the collection of frames; (playback of original content is signaled… transfer to the beginning of the original segment corresponding to the slide component being played, playback is started from the beginning of the segment of the original content [0034])
[a] preview of the video includes a subset of frames from the collection of frames; and (The position of the determined key frame in the original media file is described in the slide summary description file as the "media time" by the frame number or time code from the file beginning (step S52'). [0008], This is the procedure for describing the slide component for the first shot or scene, and this procedure is repeated to the final shot or scene of the media file P. To reduce the number of slide components, when detecting the shot or scene in the media file P [0009], Slide components 63 are given as time code or external file name for each scene as shown in FIG. 9A and FIG. 9B. Time codes in the original content 61 are described as "media time" in the slide components 63. [0010], e.g. see FIG.s 9A, B and C, KeyFrame1 is selected at time 00:03:30 and KeyFrame2 at time00:08:50, with intervening frames being excluded)
presenting [an] animation of the preview of the video includes starting the animation of the preview of the video with a frame that is not the beginning frame from the collection of frames. (The slide summary of content is first displayed continuously and sequentially as KeyFrame1, KeyFrame2, KeyFrame3 ... and so forth [0011], See FIG.s 9A-9C, KeyFrame1 is not the beginning frame at 00:00:00)

Given that Wheeler teaches that the thumbnail generation component can be configured to automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preview of the video including a subset of frames from the video and presenting the preview of the video, of Wheeler, Lin and Lei, to include starting the animation of the preview of the video with a frame that is not the beginning frame from the collection of frames, as taught by Sugano.

One would have been motivated to make such a modification to provide for presenting fast and advanced browsing of audio/video data by presenting continuously small segments or frames of audio and video data arranged sequentially (Sugano [0002]) and a browsing method, in description of slide summary of slide components comprising part (small segments or frames) of single or multiple audiovisual content(s), capable of transferring to the corresponding original content during playback of a certain slide (Sugano [0014]).

Regarding Claim 36, the rejection of Claim 35 is incorporated.
Wheeler teaches that thumbnail generation component 106 can facilitate user selection of images to associate with a dynamic thumbnail (Wheeler [0051]), but may not explicitly disclose:
wherein selecting the subset of frames includes: (i) selecting a user-specified starting time and a user-specified ending time; and (ii) selecting the subset of frames from a period of the video between the user-specified starting time and the user-specified ending time.

Sugano teaches:
wherein selecting a subset of frames includes: (i) selecting a user-specified starting time and a user-specified ending time; and (ii) selecting the subset of frames from a period of the video between the user-specified starting time and the user-specified ending time. (See FIG. 9, scene 1, scene 2, scene 3, ... are defined from the beginning, and each original segment 62 is supposed to be defined as time code [0010] Same as in FIG. 8, when compressed or uncompressed single media file of audio or video (assuming audio herein) is entered, the first shot or scene is defined by the audio shot or scene detection algorithm (step S1). [0028] detection of shot or scene and determination of key clip can be done either automatically or manually, or both. [0031], The key clip can also be determined manually [0037] The position of the determined key frame in the original media file is described in the slide summary description file as the "media time" by the frame number or time code from the file beginning (step S52'). [0008], This is the procedure for describing the slide component for the first shot or scene, and this procedure is repeated to the final shot or scene of the media file P. To reduce the number of slide components, when detecting the shot or scene in the media file P [0009], e.g. FIG.s 9A-9C, KeyFrame 1 selected between time 00:00:00 and 00:05:30)

Given that Wheeler teaches that the thumbnail generation component can be configured to both manually and/or automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preview of the video including a subset of frames from the collection of frames, of Wheeler, Lin and Lei, to include (i) selecting a user-specified starting time and a user-specified ending time; and (ii) selecting the subset of frames from a period of the video between the user-specified starting time and the user-specified ending time, as taught by Sugano.

One would have been motivated to make such a modification to provide for presenting fast and advanced browsing of audio/video data by presenting continuously small segments or frames of audio and video data arranged sequentially (Sugano [0002]) and a browsing method, in description of slide summary of slide components comprising part (small segments or frames) of single or multiple audiovisual content(s), capable of transferring to the corresponding original content during playback of a certain slide (Sugano [0014]).

Regarding Claim 41, the rejection of Claim 24 is incorporated.
Wheeler teaches:
the video includes a collection of frames; and (For instance a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion [0052], media items included in a playlist are configured to play in a sequential manner [0029])
the preview of the video includes a subset of frames selected from two portions of the video... the method further comprises selecting the subset of frames based on determining that the subset of frames are from the two salient portions of the video. (Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include [0053], apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas [0054] analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic portions of a thumbnail (and the order in which selected images will appear in the dynamic portion when adapted). [0055])
Wheeler may not explicitly disclose:
the preview of the video includes a subset of frames selected from two portions of the video without including frames from a portion of the video between the two salient portions of the video; (emphasis added).

Sugano teaches:
the video includes a collection of frames; and (See FIG.s 3, 8, 9, media file of audio or video (assuming video herein) P is entered, a first shot or scene is defined by a shot or scene detection algorithm (step S51). By applying a key frame detection algorithm for this shot or scene, the key frame in the first shot or scene is determined [0007] See FIG. 9, video original content 61 includes scenes 1, 2 and 3, with frames from time 00:00:00 to 00:15:00, in a sequential order, in the original content 61, scene 1, scene 2, scene 3, ... are defined from the beginning, and each original segment 62 is supposed to be defined as time code [0010] Same as in FIG. 8, when compressed or uncompressed single media file of audio or video (assuming audio herein) is entered, the first shot or scene is defined by the audio shot or scene detection algorithm (step S1). [0028])
the preview of the video includes a subset of frames selected from two portions of the video without including frames from a portion of the video between the two salient portions of the video; the method further comprises selecting the subset of frames based on determining that the subset of frames are from the two salient portions of the video. (See FIG.s 9A-9C, semantically dividing the audiovisual data into shots or scenes, and extracting significant images (i.e. key frames) that represent shots [0005], a first shot or scene is defined by a shot or scene detection algorithm (step S51). By applying a key frame detection algorithm for this shot or scene, the key frame in the first shot or scene is determined [0007], This is the procedure for describing the slide component for the first shot or scene, and this procedure is repeated to the final shot or scene of the media file P. To reduce the number of slide components, when detecting the shot or scene in the media file P at step S51, temporal sub-sampling may be applied. [0009] e.g. FIG.s 9A-9B, portions of the video between KeyFrame1 and KeyFrame2 are not included in in the slide summary)

Given that Wheeler teaches that the thumbnail generation component can be configured to automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preview of the video including a subset of frames from the collection of frames and the selecting the subset of frames based on determining that the subset of frames are from two salient portions of the video, of Wheeler, Lin and Lei, to include the preview of the video includes a subset of frames selected from two portions of the video without including frames from a portion of the video between the two salient portions of the video; the method further comprises selecting the subset of frames based on determining that the subset of frames are from the two salient portions of the video, as taught by Sugano.

One would have been motivated to make such a modification to provide for presenting fast and advanced browsing of audio/video data by presenting continuously small segments or frames of audio and video data arranged sequentially (Sugano [0002]).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, Lin and Lei as applied to claim 35 above, and further in view of Delgo et al. (US 20100070523 A1, cited in IDS dated 05/10/2022), hereinafter Delgo.

Regarding Claim 39, the rejection of Claim 35 is incorporated.
Wheeler teaches that the thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items (Wheeler [0052]), including automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include (Wheeler [0053]), apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas (Wheeler [0054]) and analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic portions of a thumbnail (and the order in which selected images will appear in the dynamic portion when adapted). (Wheeler [0055]), but Wheeler may not explicitly disclose:
wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes determining that the subset of frames represents a portion of the video that has been user repeated or linked. (emphasis added)

Delgo teaches:
wherein [a] computer-implemented determination that [a] subset of frames satisfies [a] criterion for inclusion in [a] preview of [a] video includes (identifying visual objects in the videos; grouping the videos based on the visual objects; displaying images of the visual objects in association with respective ones of the groups of videos [0014] identifying sequences of frames of the video as comprising respective scenes; determining a visual relevance rank of each of the scenes; selecting a number of the scenes based on the visual relevance rank associated with each of the scenes; identifying, within each of the selected scenes, a representative thumbnail frame; and displaying (i) a first thumbnail corresponding to one of the representative thumbnail frames based on the visual relevance rank of the associated scene and (ii) a filmstrip including an ordered sequence of the representative thumbnail frames [0015] frame may include an object that satisfies search criteria that resulted in identification and/or selection of the video such as a face or person in the video that was the subject of the search or other reason why the video was identified. Frames containing the target object may be ranked more highly and thereby selected for display over other frames [0019])
determining that the subset of frames represents a portion of the video that has been user repeated or linked. (Other criteria may include popularity, frequency, number and recency of accesses/references to a video [0117])

Given that Wheeler teaches that various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas, such as capturing user's attention, eliminating offensive content, or tailoring of the thumbnail to particular audience (Wheeler [0054]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video of Wheeler, as modified by Lin and Lei, to include determining that the subset of frames represents a portion of the video that has been user repeated or linked, as taught by Delgo.

One would have been motivated to make such a modification to enhance searching techniques related to video and multimedia content and objects (Delgo [0003])

Regarding Claim 40, the rejection of Claim 35 is incorporated.
Wheeler teaches that the thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items (Wheeler [0052]), including automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include (Wheeler [0053]), apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas (Wheeler [0054]) and analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic portions of a thumbnail (and the order in which selected images will appear in the dynamic portion when adapted). (Wheeler [0055]), but Wheeler may not explicitly disclose:
wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes determining that the subset of frames represents a portion of the video that depicts content that is repeated within the video. (emphasis added)

Delgo teaches:
wherein [a] computer-implemented determination that [a] subset of frames satisfies [a] criterion for inclusion in [a] preview of [a] video includes (identifying visual objects in the videos; grouping the videos based on the visual objects; displaying images of the visual objects in association with respective ones of the groups of videos [0014] identifying sequences of frames of the video as comprising respective scenes; determining a visual relevance rank of each of the scenes; selecting a number of the scenes based on the visual relevance rank associated with each of the scenes; identifying, within each of the selected scenes, a representative thumbnail frame; and displaying (i) a first thumbnail corresponding to one of the representative thumbnail frames based on the visual relevance rank of the associated scene and (ii) a filmstrip including an ordered sequence of the representative thumbnail frames [0015] frame may include an object that satisfies search criteria that resulted in identification and/or selection of the video such as a face or person in the video that was the subject of the search or other reason why the video was identified. Frames containing the target object may be ranked more highly and thereby selected for display over other frames [0019])
determining that the subset of frames represents a portion of the video that depicts content that is repeated within the video. (identifying may include determining which of the objects appear most frequently in the videos [0037] Other criteria may include popularity, frequency, number and recency of accesses/references to a video [0117])

Given that Wheeler teaches that various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas, such as capturing user's attention, eliminating offensive content, or tailoring of the thumbnail to particular audience (Wheeler [0054]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video of Wheeler, as modified by Lin and Lei, to include determining that the subset of frames represents a portion of the video that depicts content that is repeated within the video, as taught by Delgo.

One would have been motivated to make such a modification to enhance searching techniques related to video and multimedia content and objects (Delgo [0003])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baron et al. (US 9021526 B1) - Video Navigation Preview including, identifying a number of content images that may be associated with a video. An arrangement of the content images may be determined that may provide a low granularity preview of the entire length of the associated video where the low granularity preview increasingly becomes more granular as the content images are received on a client device. A navigation preview file may then be constructed according to the arrangement of the content images

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179